In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus involving an expedited election matter. Upon consideration of relator’s motion for expedited issuance of an alternative writ,
It is ordered by the court that the motion for expedited issuance of an alternative writ is denied. The parties shall follow the schedule provided by S.CtPrae.R. 10.9 for the presentation of evidence and briefs.
O’Donnell, J., dissents and would grant the motion.
O’Connor and Lanzinger, JJ., would defer ruling on the motion until a responsive memorandum has been filed.